Citation Nr: 0820176	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-31 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the appellant is a surviving spouse of the veteran 
for purposes of entitlement to VA benefits.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 10, 1942, to 
October 22, 1942, and from June 1943 to January 1945.  He 
died in June 2006.  The appellant is claiming she is the 
surviving spouse of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 administrative decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO determined there was no valid 
marriage between the veteran and the appellant at the time of 
the veteran's death.


FINDINGS OF FACT

1.  The veteran was married on three occasions during his 
lifetime, with the second and third marriage being to the 
same woman.  He was divorced in October 1992.

2.  The record reflects the veteran consistently claimed he 
was divorced or "not married" in documents dated from 1992 
to June 2005.

3.  There is no credible evidence of a ceremonial marriage 
between the veteran and the appellant.

4.  Common-law marriage is not recognized by the State of 
Maine.

5.  The appellant and veteran did not have a mutual agreement 
to be married.  They did not hold themselves out as husband 
and wife in their community.


CONCLUSION OF LAW

The appellant is not the veteran's surviving spouse for VA 
benefit purposes.  38 U.S.C.A. §§ 101(3), 103, 1541, 5107 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50-3.54, 3.205 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  It also requires 
VA to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The appellant's claim for death benefits was received in July 
2006, wherein she claimed she was the surviving spouse of the 
veteran by common-law marriage.  In September 2006, the RO 
sent her a letter that included the necessary forms she 
needed to submit to establish that she had a common-law 
marriage.  It also told her of the evidence necessary to 
substantiate a claim for death benefits that VA had the 
responsibility of obtaining relevant records from any federal 
agency, that it would make reasonable efforts to obtain any 
records not held by a federal agency, and that she should 
submit any evidence in her possession that pertained to the 
claim.  The appellant submitted the documents necessary to 
establish a common-law marriage.  In October 2006, the RO 
wrote to the appellant for additional information/evidence, 
and the appellant responded that same month.  

In December 2006, the RO denied the appellant's claim.  

The appellant has not disputed the contents of the VCAA 
notice in this case.  A notice error is presumed prejudicial 
to the claimant unless it is demonstrated that (1) any defect 
in notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007).

To the extent there is any deficient notice in this case, the 
presumption of any prejudice is overcome.  The appellant 
clearly had actual knowledge of what was required to 
substantiate her claim in this case.  She has made very 
specific arguments as to why her "marriage" to the veteran 
should be deemed a valid marriage.  She has cited to the 
appropriate caselaw and a VA Office of General Counsel 
Opinion in asserting that she is entitled to recognition of 
the veteran's spouse.  Moreover, the appellant has not been 
prohibited from meaningful participation in the adjudication 
of her claim such that it affects the essential fairness of 
the adjudication.  She has continually provided 
information/evidence throughout the appeal process.  

All available evidence pertaining to the appellant's claim 
has been obtained.  The evidence developed in this claim 
included her submission of statements, statements from others 
in support of her claim, marriage and death certificates, and 
an attempt to obtain a copy of a marriage license from the 
State of Maine and the City of Biddeford (where a ceremonial 
marriage took place, according to the appellant).

The Board finds that VA has satisfied its duty to notify and 
assist.  The appellant has not identified any other pertinent 
evidence, not already of record, which would be needed to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.



II.  Background

The record reflects that the veteran was married on three 
occasions during his lifetime, with the second and third 
marriage being to the same woman.  In a VA Form 21-0512V, 
Eligibility Verification Report, received in November 1992, 
the veteran indicated he was "Not Married" and had gotten 
separated in June 1992 and divorced in October 1992.  

In a VA Form 21-0512V, Eligibility Verification Report, 
received in March 1996, the veteran indicated he was "Not 
Married."  In a VA Income-Net Worth and Employment 
Statement, dated April 2001, the veteran checked "Divorced" 
as to his marital status.  When asked for income from his 
spouse, the veteran indicated that such information was not 
applicable.  He signed that document, wherein he attested to 
the truth of the statements made in the document.  

In a VA Form 5655, Financial Status Report, received in 
February 2005, the veteran checked "Not Married" as to his 
marital status.  

In an October 2005 letter to the veteran, VA informed him 
that it was paying him as "a single veteran with no 
dependents."

A June 2006 Congressional Telephone Call Worksheet shows that 
an employee of one of the Maine Senators called VA regarding 
the an issue involving the effective date of a claim 
involving the veteran.  It shows that the appellant was the 
"spokesperson" who called on the veteran's behalf.  

The veteran's death certificate shows that the veteran's 
sister was the informant regarding the veteran's death.  The 
death certificate shows that the veteran was "Divorced" at 
the time of his death.  

In a VA Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, the appellant indicated that her 
relationship to the veteran was that of the surviving spouse.  
She specifically stated she was the "common law" surviving 
spouse of the veteran.  She did not indicate whether a child 
was born to her and the veteran during or prior to the 
marriage.  She checked "No" as to whether she was expecting 
the birth of a child.  The appellant checked "Yes" to 
whether she lived continuously with the veteran from date of 
marriage to date of death.  The appellant attached a copy of 
a July 2006 savings account statement, which shows both the 
veteran and the appellant's name on the account.

In a VA Form 21-4170, Statement of Marital Relationship, the 
appellant stated that she began living with the veteran in 
December 1992 and that she and the veteran agreed they would 
be "lifetime domestic partners" at that time.  The 
appellant attached two supporting statements regarding her 
and the veteran's marriage.  BB stated that she had known the 
veteran and the appellant for six years, that the veteran and 
the appellant were known as husband and wife, that neither 
the veteran nor the appellant ever denied the marriage, and 
that she considered them husband and wife.  She described 
them as being "totally committed to each other."  DR stated 
that she had known the veteran and the appellant for 15 
years, that the veteran and the appellant were known as 
husband and wife, that neither the veteran nor the appellant 
ever denied the marriage, and that she considered them 
husband and wife.  She described them as being a "normal 
committed couple."  

In October 2006, the RO wrote to the appellant asking her if 
she was aware that common law marriages were not recognized 
in the State of Maine and the reasons for this understanding.  
That same month, the appellant responded and stated she was 
aware that Maine did not recognize common-law marriages, but 
that a common-law marriage was lawful nevertheless.  She 
stated that not being recognized should not equate to being 
invalid.  The appellant cited cases from the Supreme Court in 
asserting that her marriage to the veteran was lawful and 
should be recognized.  She noted that it was possible to 
establish a common-law marriage for VA purposes in a 
jurisdiction that does not recognize common-law marriage.  

An October 2006 bill for the veteran's funeral shows that the 
veteran's funeral was paid for by the veteran's sister and 
his daughter.

In December 2006, the RO issued an administrative decision, 
stating that the claimed marriage between the veteran and the 
appellant was not deemed valid under 38 C.F.R. § 3.52.  The 
RO stated that common-law marriages were not valid in the 
State of Maine.  It also determined that their marriage could 
not be "deemed" valid since the appellant knew that common-
law marriages were not recognized in Maine.

That same month, the appellant submitted a statement wherein 
she stated she should have included "this Certificate of 
Marriage which proves I was married to [the veteran] at the 
time of his death."  Attached was a document entitled, 
"Certificate of Marriage," which certified that on June [redacted], 
2004, the veteran and the appellant were united in holy 
matrimony before a Reverend AM.  There is nothing in that 
document to indicate where the ceremony took place.  

In January 2007, VA asked the appellant to provide the city 
and state in which she and the veteran were married.  

That same month, VA wrote to the Department of Human 
Services, Office of Vital Statistics in Augusta, Maine, and 
asked for a certified copy of the public record involving the 
marriage of the veteran and the appellant and provided the 
date as shown on the document the appellant submitted and the 
location of "Maine."  Five days later, the "official 
custodian of the Vital Records for the State of Maine" 
responded stating that she could not find a marriage 
certificate for the appellant and the veteran from 2002 to 
2006.  

In January 2007, the appellant responded that she and the 
veteran had been married in Biddeford, Maine.  

A February 2007 facsimile transmittal from the City of 
Biddeford shows that it had no record of this marriage.

III.  Analysis

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j).  38 C.F.R. § 3.50.  "Marriage" means a marriage 
valid under the law of the place where the parties resided at 
the time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

Marriage is established by one of several types of evidence 
including a copy of the public record of marriage, an 
official report from the service department as to a marriage 
which occurred while the veteran was in service, or an 
affidavit of the clergyman or magistrate who officiated.  38 
C.F.R. § 3.205(a).  In jurisdictions where marriages other 
than by ceremony are recognized, the marriage may be 
established by the affidavits or certified statements of one 
or both of the parties to the marriage, if living, setting 
forth all of the facts and circumstances concerning the 
alleged marriage, such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as a result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as a result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a)(6).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).

Common-law marriage is not recognized under Maine law.  

The law also proscribes that where an attempted marriage of a 
claimant was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if certain 
requirements are met, including a requirement that the 
claimant entered into the marriage without knowledge of the 
impediment.  See 38 C.F.R. § 3.52 (2007).   

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that the appellant should be recognized as the 
veteran's surviving spouse for purposes of entitlement to VA 
benefits.  The reasons follow.

At the time the appellant submitted her claim for death 
benefits, she claimed that she and the veteran had a common-
law marriage.  Once VA denied recognizing her as the 
surviving spouse of the veteran because it had determined 
that she did not have a common-law marriage to the veteran 
(because Maine did not recognize it and her admission that 
she knew Maine did not recognize such marriages), she stated 
that she and the veteran had undergone a marriage ceremony in 
June 2004.  

The Board finds that the evidence of record does not 
establish either a ceremonial marriage or a common-law 
marriage.  As to the ceremonial marriage, VA attempted to 
authenticate the marriage certificate submitted by the 
appellant, which had failed to show the location of the 
alleged marriage ceremony.  Neither Maine's Office of Vital 
Records nor the City of Biddeford, where the appellant claims 
the marriage took place, could find an official marriage 
certificate between the appellant and the veteran.  The 
appellant's change in story regarding her marriage to the 
veteran (first, she claimed they had a common-law marriage 
and then claimed they had a ceremonial marriage) has made the 
Board question her credibility.  In fact, the Board does not 
find any of her allegations credible.  The document she 
submitted to substantiate her ceremonial marriage is also not 
credible, as it fails to provide the necessary information 
(such as the location of the marriage), and it has not been 
authenticated by the State of Maine.  The Board concludes 
that a ceremonial marriage did not take place.  

As to a common-law marriage, Maine does not recognize that 
type of marriage.  Thus, the appellant loses on this ground 
as well.

In order for the appellant to be successful in her claim, she 
must establish that her alleged marriage to the veteran may 
be "deemed valid" under the provisions of 38 C.F.R. § 3.52, 
which she has alleged.  The appellant's legal theory under 
that provision is essentially that, although her alleged 
common law marriage was invalid by virtue of the legal 
impediment that it was not recognized in the state in which 
she and the appellant resided, since she had no knowledge of 
that impediment, her common law marriage should be "deemed 
valid" for VA benefits purposes.  See VAOPGCPREC 58-91 (June 
17, 1991).

In order for the appellant to be successful under the 
foregoing "deemed valid" theory, however, the evidence must 
satisfy the threshold criteria for a common-law marriage 
super-imposed by 38 C.F.R. § 3.205(a)(6); namely, (1) that 
there was an agreement between the parties (appellant and the 
veteran) to be married; (2) that there was cohabitation 
between the parties; and (3) that the parties held themselves 
out as husband and wife and were generally accepted as such 
in the communities in which they lived.  

In an October 2006 statement, the appellant admitted she was 
aware that Maine did not recognize common-law marriages.  It 
is unclear whether that knowledge existed during her and the 
veteran's alleged common-law marriage or if she learned of 
this fact after the veteran died.  Resolving all doubt in 
favor of the claimant, the Board will presume that she did 
not know that common-law marriages were not recognized in the 
State of Maine during the veteran's lifetime.  Nevertheless, 
the Board finds that the preponderance of the evidence is 
against a finding of a "deemed valid marriage" between the 
veteran and the appellant during the veteran's lifetime.  
Specifically, the preponderance of the evidence shows that 
there was no agreement between the appellant and the veteran 
to be married.  

The appellant has claimed that she and the veteran had begun 
their common-law marriage in December 1992; however, in 
records submitted by the veteran after that date, he never 
indicated he was married.  For example, in a VA Form 21-
0512V, Eligibility Verification Report, received in March 
1996, the veteran indicated he was "Not Married."  In a VA 
Income-Net Worth and Employment Statement, dated April 2001, 
the veteran checked "Divorced" as to his marital status.  
When asked for income from his spouse, the veteran indicated 
that it was not applicable.  He signed that document, wherein 
he attested to the truth of the statements made in the 
document.  In a VA Form 5655, Financial Status Report, 
received in February 2005, the veteran checked "Not 
Married" as to his marital status.  None of these records 
show any intent by the veteran to be married to the 
appellant.  

The Board does not believe that the appellant has established 
that she and the veteran had an actual and mutual agreement 
to be married or that they held themselves out to the public 
as married.  Such an agreement or perception may not be 
inferred by the cohabitation of the parties.  

What has not been established is that the appellant and the 
veteran had entered into an agreement to be married, or that 
they held themselves out to the public as married.  There is 
nothing from the veteran during his lifetime that indicates 
his intent to hold himself out as being married to the 
appellant.  In fact, there is no evidence that shows the 
veteran intended to be married to the appellant.

Interestingly, the first documentation in the record showing 
the appellant's name is the June 2006 Congressional Telephone 
Call Worksheet, which showed the appellant was labeled as 
"spokesperson" who had called on the veteran's behalf.  If 
the appellant was the veteran's spouse, it would seem likely 
that she would have been described as the veteran's spouse or 
wife, as opposed to "spokesperson."  Additionally, the 
veteran's funeral was paid for by his sister and daughter.  
While neither of these pieces of evidence establishes that 
the appellant was not the veteran's spouse, it is evidence 
against the appellant's claim.  Additionally, when viewed 
with all the evidence of record, it lends credence to the 
finding that there was no valid marriage between the 
appellant and the veteran during the veteran's lifetime.  

The appellant submitted affidavits from two third parties in 
the community purporting to show such a relationship, but 
none of these statements gave any indication that the 
appellant and the veteran were married; only that they were 
committed to each other for several years.  The Board finds 
that the contemporary evidence generated during the veteran's 
lifetime, which shows no intent by the veteran to hold 
himself out as being married, greatly outweighs the more 
recent self-serving statements offered by the appellant.  

For the reasons stated above, the Board concludes that the 
evidence is insufficient to establish that a deemed valid 
common-law marriage existed and that the preponderance of the 
evidence of record is against the appellant's claim that she 
is entitled to recognition as surviving spouse of the veteran 
based on a deemed valid common law marriage, or any other 
type of marriage.  38 U.S.C.A. § 103; 38 C.F.R. §§ 3.1(j), 
3.50, 3.352.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  Accordingly, the appellant may not be recognized as 
surviving spouse of the veteran and her claim must be denied. 


ORDER

Recognition as the surviving spouse of the deceased veteran 
for purposes of entitlement to VA benefits is denied.



________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


